900 F.2d 249Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert D. BEAMAN, Plaintiff-Appellant,v.VETERANS ADMINISTRATION;  United States of America;  C.Lambdin, Veterans Administration Medical Center,Hampton, Virginia, Defendants-Appellees.
No. 89-3358.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 5, 1990.Decided:  March 22, 1990.Rehearing Denied April 17, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert G. Doumar, District Judge.  (C/A No. 89-427-N)
Robert D. Beaman, appellant pro se.
Michael Anson Rhine, Office of the United States Attorney, Norfolk, Va., for appellees.
E.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Robert D. Beaman appeals from the district court's order dismissing his federal tort claim for failure to seek a final agency disposition of his claim under 28 U.S.C. Sec. 2675(a).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Beaman v. Veterans Administration, C/A No. 89-427-N (E.D.Va. Oct. 30, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED